 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                          No. 2:90-cv-0520 KJM DB P
12                      Plaintiff,
13           v.                                       ORDER
14    GAVIN NEWSOM, et al.
15                      Defendants.
16

17                 As required by court order, on August 30, 2019, the parties jointly submitted a

18   proposed addendum to the Program Guide identifying exceptions to the Program Guide timeline

19   for transfer to mental health crisis beds (MHCBs). ECF Nos. 6261, 6261-1. After review and

20   good cause appearing, IT IS HEREBY ORDERED that the Addendum to 12.05.200 MHCB

21   Referral, Referral Rescission, and Discharge Policy, filed at ECF No. 6261-1, is approved. Said

22   policy shall be incorporated into the 2018 Program Guide and implemented forthwith.

23   DATED: September 26, 2019.

24

25
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                     1
